Title: To George Washington from John Kirkpatrick, 30 October 1757
From: Kirkpatrick, John
To: Washington, George



Dear Sir.
Alexandria 30th Octobr 1757

I intended before now to have taken the pleasure of writing you, but have always, some how, been put off.
The late instance of your Friendship when last at Winchesr demand my acknowledgements, which I offer with the warmest gratitude—nor cou’d I help regarding your Kindness without a mixture of Fear, lest, my not accepting these offerd services, shoud be construed, an unjust contempt of your respect—which woud have been a very unfavourable construction—and equally repugnant to the sentiments, I entertain of your sincerity—& the duty I owe your Merit—but, why this Appology, when I consider your Generous & Candid disposition? yet, the miscarriage of my answer to your affectionate Letter by Hamilton, partly requires it.
How deserving you may think me, of the Honour of your Friendship, woud be vainity to suppose, in any degree—yet, the repeated proofs of your regard, are strong motives to stand approved in your Esteem—a Wish (above all wishes) I have desired to accomplish, since my First lucky admission to your Acquaintance—and coud rejoice in an opportunity of giving more convincing proof than is at present in my power.
I have laid aside my design of going to Williamsbg—as I got my business done without the trouble of a Journey—if at any time you desire my asistance, here or elsewhere, before you go down to Williamsbg I am obedient to your command—and beg you would use me, without ceremony, in any thing I can serve you.
We can entertain You with nothing new From this place—

Our Admiration & pleasure is raised, to see the preparations For the entertainment of Your Troops this Winter—which must be elegantly—if we dare draw conclusions From the apparent transportation of Necessary’s From hence to Winchester. I Am with great truth. Dear Sir Your very Much Oblig’d & Obt Servt

Jno: Kirkpatrick

